Citation Nr: 1133108	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO. 07-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a post-operative right knee disability, including traumatic arthritis, under Diagnostic Code 5260 for flexion. 

2. Entitlement to a disability rating in excess of 10 percent for a post-operative right knee disability, including traumatic arthritis, under Diagnostic Code 5257 for instability and subluxation. 

3.  Entitlement to a separate disability rating for a post-operative right knee disability, including traumatic arthritis, under Diagnostic Code 5261 for extension.  

4. Entitlement to a disability rating in excess of 10 percent for a left knee disability, including degenerative joint disease, under Diagnostic Code 5260 for flexion, prior to February 24, 2010. 

5. Entitlement to a disability rating in excess of 10 percent for a left knee disability,  including degenerative joint disease, under Diagnostic Code 5257 for instability and subluxation, prior to February 24, 2010. 
6. Entitlement to a separate disability rating for a left knee disability, including degenerative joint disease, under Diagnostic Code 5261 for extension, prior to February 24, 2010.  

7. Entitlement to a disability rating in excess of 10 percent for a left knee disability, including degenerative joint disease, under Diagnostic Code 5260 for flexion, from February 24, 2010. 

8. Entitlement to a disability rating in excess of 10 percent for a left knee disability, under Diagnostic Code 5257 for instability and subluxation, from February 24, 2010. 

9. Entitlement to a separate disability rating for a left knee disability, including degenerative joint disease, under Diagnostic Code 5261 for extension, from February 24, 2010.  

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from July 1976 until July 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision, from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in regards to the former claim, and Atlanta, Georgia, in regards to the latter claim. 

The Board notes that the October 2005 rating decision also granted a temporary total evaluation of 100 percent from July 12, 2005 until October 1, 2005, for the service-connected right knee disability, including traumatic arthritis under Diagnostic Code 5260. As such, that time period will not be considered when rating the currently claimed disability, as he received the maximum rating possible at that time. 

As the appellant is challenging the ratings assigned for his service-connected knee disabilities and the record raises assertions that he is unemployable because of his service-connected disabilities, as noted in his March 2010 statement, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the rating claims. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). While the Board has jurisdiction over this matter, the claim for TDIU is addressed in the Remand portion of the instant decision

The issues of increased ratings from February 24, 2010 and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDINGS OF FACT

1. The appellant's right knee disability is not manifested by flexion limited to 15 degrees, under Diagnostic Code 5260.

2. The appellant's right knee disability is not manifested by moderate recurrent subluxation or lateral instability, under Diagnostic Code 5257.
3. The appellant's right knee disability is manifested by extension limited to 10 degrees, under Diagnostic Code 5261.

4. The appellant's left knee disability is not manifested by flexion limited to 30 degrees, under Diagnostic Code 5260, prior to February 24, 2010.

5. The appellant's left knee disability is not manifested by moderate recurrent subluxation or lateral instability, under Diagnostic Code 5257, prior to February 24, 2010.

6. The appellant's left knee disability is manifested by extension limited to 10 degrees, under Diagnostic Code 5261, prior to February 24, 2010.

7. The competent medical evidence does not show that the appellant's service-connected disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 20 percent, for the right knee disability, under Diagnostic Code 5260 for flexion, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2010).

2. The criteria for an evaluation of 10 percent, for the right knee disability, under Diagnostic Code 5257 for recurrent subluxation or lateral instability, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010).



3. The criteria for an evaluation of 10 percent, and no higher, for the right knee disability, under Diagnostic Code 5261 for extension, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5261 (2010).

4. The criteria for an evaluation of 10 percent, for the left knee disability, under Diagnostic Code 5260 for flexion, prior to February 24, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2010).

5. The criteria for an evaluation of 10 percent, for the left knee disability, under Diagnostic Code 5257, for recurrent subluxation or lateral instability, prior to February 24, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010).

6. The criteria for an evaluation of 10 percent, and no higher, for the left knee disability, under Diagnostic Code 5261 for extension, prior to February 24, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5261 (2010).

7. Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, the Veteran was not provided with full notice of the notice requirements under 38 C.F.R. § 3.159(b)(1). However, an April 2008 letter sent to the Veteran informed him that the evidence must support a worsening of his disabilities to substantiate the claims. Although the letter did not inform the Veteran of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, the Veteran has not indicated that he has outstanding treatment records not under federal control and VA has obtained VA medical records sufficient for making a determination in the present claim. Moreover, the Veteran has been represented by a representative in this matter since the beginning of his claim. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"). The Veteran and his representative have not indicated there is any outstanding evidence relevant to this claim.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim. It is therefore inherent that the he had actual knowledge of the rating element of the claim. 

In addition, the April 2008 letter also provided notice of the type of evidence necessary to establish an effective date for the disability on appeal. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. Any timing error in regards to the notice provided was cured by the subsequent readjudication of the claim in February 2010.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 


The RO has obtained VA outpatient treatment records and he has submitted medical records and statements. In addition, he was afforded VA medical examinations, most recently in December 2009, which provided specific medical opinions pertinent to the issues on appeal. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating Claims

The Veteran contends that his service-connected bilateral knee disabilities are more severe than indicated by their current ratings. The Veteran's service-connected knee disabilities were each rated under two separate ratings per knee. The right knee was rated under Diagnostic Code 5260 for limitation of flexion, with a 20 percent disability rating; and under Diagnostic Code 5257, for limitation of extension, with a 10 percent disability rating. The left knee was rated under Diagnostic Code 5260 for limitation of flexion, with a 10 percent disability rating; and under Diagnostic Code 5257, for limitation of extension, with a 10 percent disability rating.

Relevant Law and Regulations 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010). Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010). After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the appellant. 38 C.F.R. § 4.3 (2010). 

While the appellant's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Specific Rating Criteria

VA standards describe normal range of motion of the knee as from 0 to 140 degrees. See 38 C.F.R. § 4.71 (2010), Plate II. As previously noted, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010). However, the VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004). 

Under Diagnostic Code 5260, a 10 percent evaluation would be warranted when flexion is limited to 45 degrees, a 20 percent evaluation when flexion is limited to 30 degrees, and a 30 percent evaluation for flexion limited to 15 degrees. 38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5261, a noncompensable evaluation is for assignment when extension is limited to 5 degrees, while a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation when extension is limited to 15 degrees, a 30 percent evaluation when extension is limited to 20 degrees, a forty percent evaluation when extension is limited to 30 degrees, and a 50 percent evaluation when extension is limited to 45 degrees. 38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5257, a 10 percent evaluation is warranted with evidence of slight recurrent subluxation or lateral instability. A 20 percent evaluation would be warranted for moderate recurrent subluxation or lateral instability. A 30 percent evaluation would only be warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a (2010). In this regard, separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability. See VAOPGCPREC 23-97 and VAOPGCREC 9-98. Diagnostic Code 5258 includes consideration of restrictions of motion/instability, and therefore may not be combined with Codes 5257 and those pertaining to limitations of motion. See 38 C.F.R. § 4.14 (2010).

Analysis

As previously noted, the October 2005 rating decision granted a temporary evaluation of 100 percent, from July 12, 2005 until October 1, 2005, based on surgical or other treatment necessitating convalescence for the service-connected right knee disability.

The Veteran also received prescription medication injections to his knees, including in July and September of 2006, per VA medical records.

The Veteran received a VA examination in August 2007. The examiner found both knees to have tenderness, but no edema, effusion, weakness, redness, heat, abnormal movement, guarding of movement, or subluxation. The examiner also noted bilateral knee crepitus, but no subluxation, "locking" pain, or joint effusion.

The August 2007 VA examiner noted that the right knee range of motion was from 0 to 115 degrees and that left knee motion was from 120 to 0 degrees, with pain at 10 degrees bilaterally. The examiner further noted additional limitation bilaterally after repetitive use, with pain, fatigue, weakness, lack of endurance, incoordination, and pain, but that it did not affect range of motion. The examiner also found stability to be normal for the right knee for the anterior and posterior cruciate ligaments and medial and lateral meniscus tests, but that there was slight instability with the medial and lateral collateral ligaments stability test; all tests were normal for the left knee. 

The August 2007 VA examiner changed the diagnosis to traumatic arthritis of the bilateral knee, status post surgical repair with residual scars and subjective pain, weakness, fatigue, stiffness, and objective pain with range of motion.

The Veteran received another VA examination in December 2007. The Veteran reported pain with physical activity, relieved by medication, but that the pain levels were variable. The Veteran also reported using knee braces bilaterally and occasional cane use. 

The December 2007 VA examiner found him to have a normal gait. The examiner also found both knees to have tenderness, but no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation. The examiner further noted bilateral knee crepitus, but no genu recurvatum or locking pain. 
The December 2007 VA examiner noted the right knee range of motion to be from 20 to 115 degrees and the left knee motion to be from 120 to 0 degrees, with pain at 70 degrees bilaterally. The examiner further noted additional limitation bilaterally after repetitive use, with pain, fatigue, weakness, lack of endurance, incoordination, and pain, which added additional limitations of 5 degrees bilaterally. The examiner also found stability to be normal bilaterally for the anterior and posterior cruciate ligaments and medial test, lateral meniscus test, and medial and lateral collateral ligaments stability test. The examiner initially found a diagnosis to not be possible without x-ray, but following x-ray findings diagnosed him with right knee degenerative joint disease with subjective pain and left knee degenerative joint disease, with subjective pain.

An August 14, 2009 VA MRI reported noted that the left knee was studied for instability and was referred to orthopedic evaluation for replacement surgery.

A September 21, 2009 VA medical record noted that the left knee had no effusion and full extension to 100 degrees, without laxity. It noted that the Veteran had left knee mild tricompartmental arthritis, with a lateral meniscus tear and medial meniscus degenerative changes per an MRI study, but that he was not ready for a total knee arthroplasty. 

An October 21, 2009 VA medical record noted that the Veteran complained of pain and instability. The examiner found a range of motion of 0 to 100 for the left knee and the Veteran was placed on a list for an arthroscopy. 

A December 17, 2009 VA medical record noted complaints of continual knee pain, bilaterally, and past treatment with braces, viscosupplementation, pain medication, NSAIDS, and steroid injections. The Veteran also reported continued knee pain with prolonged standing, kneeling, squatting, climbing, and walking. 

The Veteran's most recent VA examination was in December 2009. The Veteran reported bilateral stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, effusion, subluxation, pain, dislocation, and popping; he denied deformity and drainage. He also reported flare-ups up to once a day of a variable time and severe pain. He reported functional impairment that included stiffness, walking, difficulty sleeping, pain, and standing. 

The December 2009 examiner found both knees to have no edema, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, guarding of movement, or subluxation. The examiner also noted no knee crepitus, genu recurvatum, or locking pain, and specifically found no ankylosis. 

The December 2009 VA examiner found the right knee range of motion to be from 90 to 0 degrees and the left knee motion to be from 90 to 0 degrees, with pain at 90 degrees bilaterally. The examiner further noted additional limitation bilaterally after repetitive use, with pain, but not fatigue, weakness, lack of endurance, or incoordination. The examiner also found stability to be normal bilaterally for the anterior and posterior cruciate ligaments and medial test, lateral meniscus test, and medial and lateral collateral ligaments stability test.

The December 2009 VA examiner diagnosed the Veteran with right knee status post operative right knee traumatic arthritis, with subluxation, instability, and scar. The examiner also diagnosed the left knee with status post operative right knee degenerative joint disease, with subluxation, instability, and scar. The examiner noted that subluxation and instability were based on established diagnosis, not present during the examination, bilaterally.  The examiner specifically noted no knee stability objective findings on examination, but noted that the Veteran complained of limitation with daily activity, most physical activities, and being unemployed.

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable as there was no evidence of ankylosis, tibia and fibula impairment, or genu recurvatum in the VA medical records and VA examinations. Accordingly, those diagnostic codes may not serve as the basis for an increased rating.

The Board notes that although the Veteran has a diagnosis of arthritis, under Diagnostic Code 5010, a separate rating for such a disability would only be warranted when the limitation of motion is non-compensable under the appropriate Diagnostic Code. 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2010). In the present case, the Veteran already receives compensable ratings under Diagnostic Code 5260 for limitation of motion. As such, separate ratings under Diagnostic Codes 5010, 5003 are not warranted.

Diagnostic Code 5260 assigns a 10 percent evaluation for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees. The VA examinations and VA medical records have consistently found the Veteran's flexion to be in excess of 70 degrees, bilaterally. A disability rating in excess of 20 percent for the right knee and in excess of 10 percent for the left knee would thus not be warranted under Diagnostic Code 5260.

Diagnostic Code 5261 assigns a compensable 10 percent evaluation for extension is limited to 10 degrees, a 20 percent evaluation for a limitation of 15 degrees, and a 30 percent evaluation for a limitation of 20 degrees. In the present case, only the December 2007 VA examination noted a limitation of extension, to 20 degrees, though the August 2007 VA examination noted that the Veteran had pain at 10 degrees. The December 2009 VA examination and the September 21, 2009 VA medical record for the left knee, however, found no limitation of extension. The record thus indicates that the Veteran does not currently have a limitation of extension; however, giving him the benefit of the doubt in regards to the earlier VA examinations of record and their essentially finding a 10 percent degrees limitation due to pain, the Board finds that a 10 percent disability rating is warranted under Diagnostic Code 5261, for limitation of extension bilaterally. A higher disability rating is not indicated, however, given that the majority of the VA records have not found the Veteran to have a limitation of extension in excess of 10 degrees.

Diagnostic Code 5257 finds that a 10 percent evaluation is warranted with evidence of slight recurrent subluxation or lateral instability, while a 20 percent evaluation is only warranted for moderate recurrent subluxation or lateral instability. In the present case, the medical records have not indicated that the Veteran has more than slight instability. Indeed, the December 2009 VA examiner specifically noted that the diagnosis regarding subluxation and instability were based on established diagnosis, but that it was not present during the examination. As such, a disability rating in excess of 10 percent for slight recurrent subluxation or lateral instability, under Diagnostic Code 5257, is not warranted.

The appellant has also put forth credible complaints of pain on use of the joints. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206. Taking all of the evidence of record into consideration, the Board finds that the appellant's knee disabilities are likely manifested by some functional limitation due to pain on motion. Therefore, the currently assigned evaluations, but not more, are warranted. The Board notes that the compensable ratings contemplate complaints of pain, especially on extended use and that there is no showing of any other limitations after repetitions or functional impairment, which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5271 (2010). Therefore, the preponderance of the evidence is against an evaluation in excess of the disability ratings previously granted. 

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the appellant nor his representative expressly raised the matter of entitlement to an extraschedular rating. The appellant's contentions have been limited to those discussed above, i.e., that his disabilities are more severe than are reflected by the currently assigned ratings. See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant]. Moreover, the appellant and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected disabilities and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected disabilities. There is no unusual clinical picture presented, nor is there any other factor, which takes the disabilities outside the usual rating criteria.

In short, the evidence does not support the proposition that the appellant's knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2010).





ORDER

Subject to the provisions governing the award of monetary benefits, a 10 percent disability rating, but no higher, for a post-operative right knee disability, including traumatic arthritis, under Diagnostic Code 5261 for extension, is granted.

Subject to the provisions governing the award of monetary benefits, a 10 percent disability rating, but no higher, for a post-operative left knee disability, including degenerative joint disease, under Diagnostic Code 5261 for extension, prior to February 24, 2010, is granted.

Entitlement to a disability rating in excess of 20 percent for a post-operative right knee disability, including traumatic arthritis, under Diagnostic Code 5260 for flexion, is denied.

Entitlement to a disability rating in excess of 10 percent for a post-operative right knee disability, including traumatic arthritis, under Diagnostic Code 5257 for instability and subluxation, is denied. 

Entitlement to a disability rating in excess of 10 percent for a post-operative left knee disability, including degenerative joint disease, prior to February 24, 2010, under Diagnostic Code 5260 for flexion, is denied.

Entitlement to a disability rating in excess of 10 percent for a post-operative left knee disability, including degenerative joint disease, prior to February 24, 2010, is denied. 


REMAND

Additional development is necessary in regards to the Veteran's increased rating claim for his left knee, from February 24, 2010. Additionally, the Veteran has made statements, including in March 2010, to indicate that he believes he is currently unemployable due to his service-connected knee disabilities.
The Board notes in regards to the Veteran's left knee disability increased rating claim that an October 21, 2009 VA medical record noted that the Veteran reported that he would like to proceed with a left knee arthroscopy, and a December 17, 2009 VA medical record noted that the Veteran was added to the surgery list for such an arthroscopy. The last VA medical record of record was from February 24, 2010 and the records prior to that time did not indicate that the Veteran had received his arthroscopy. The performance of such a surgery could bear on the Veteran's left knee ratings, for the time period after February 24, 2010, and have not been associated with the claims file. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010). Any VA medical records not already associated with the claims file should be obtained for review.

The Board further notes that given the possible changes in the Veteran's left knee disability due to his planned arthroscopy, and the lapse of time since the last VA examination due to the remand of the Veteran's claim, the Veteran should be provided an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his left knee disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The appellant has also raised the issue of TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability). The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of whether TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected. See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009). In Rice, the Court determined that there is no freestanding claim for TDIU. Id. at 451. 

The Board has determined that further action by the RO/AMC is necessary prior to disposition of the TDIU claim. Therefore, this aspect of the appellant's claims for compensation benefits should be addressed on remand. That is, the RO/AMC should address whether TDIU is warranted either on a schedular or extraschedular basis. With regard to whether TDIU is warranted on an extraschedular basis, the RO/AMC would have to refer the matter to the Director of Compensation and Pension. See 38 C.F.R. § 4.16(b) (2010). 

As this matter is being remanded, the RO/AMC should take efforts to ensure that it provides the appellant with notice that meets all due process requirements, including those addressed by recent cases from the Court, including notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA), which was not provided in regards to the claims. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied, with respect to whether the appellant is entitled to TDIU. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).The RO/AMC should specifically provide notice compliant with the VCAA in regards to the increased rating and TDIU claims.  

2. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from February 2010 to the present, specifically including any records of a left knee arthroscopy. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.



3. After any additional medical evidence is associated with the claims file, the Veteran should be provided a VA joints examination by an appropriate medical professional to determine the current extent and severity of his left knee disability. 

The examiner's findings should also specifically include range of motion, bone and/or cartilage impairment, the presence of any ankylosis, degree of subluxation or lateral instability, and any joint abnormalities for each disability. If possible, the examiner should also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disability.

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles. Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, and a copy of this remand must be made available to the examiner for review in connection with the examination.

4. The RO/AMC must review the claims file and after ensuring that the notice above has been provided and after undertaking any other development deemed appropriate, to include ordering a VA examination, the RO/AMC should then adjudicate the claim for TDIU. 

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If the claims remain denied, a Supplemental Statement of the Case should be provided to the appellant and his representative. After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


